Case 1:20-cv-24128-KMW Document 50 Entered on FLSD Docket 04/28/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 1:20-cv-24128-KMW

    MSP RECOVERY CLAIMS, SERIES
    LLC, et al.,

         Plaintiffs,

         v.

    INFINITY AUTO INSURANCE
    COMPANY, et al.,

              Defendants.
                                                /

                    JOINT MOTION FOR ENTRY OF AGREED ORDER OF
                           DISMISSAL WITHOUT PREJUDICE


         The parties hereby move the Court, by and through counsel, for an order dismissing the

  case without prejudice and with all parties bearing their own fees and costs. This motion is made

  because the parties are in the process of further considering and conferring regarding their

  respective positions. Dismissal of the case without prejudice and according to the terms set forth

  herein will promote economy of resources for the parties and judicial economy because neither the

  Parties nor the Court will need to expend time and resources on the matter pending the parties’

  considerations discussed above. In connection with this Motion, the Parties have entered into a

  tolling agreement ensuring that, with respect to Plaintiffs’ assigned claims, any subsequent filing,

  should it become necessary, will relate back to the filing of this Action. A proposed order is filed

  herewith.



  Date: April 28, 2021
Case 1:20-cv-24128-KMW Document 50 Entered on FLSD Docket 04/28/2021 Page 2 of 2




  Respectfully submitted:

   /s/ Francesco A. Zincone                         /s/ Angel A. Cortiñas
   Francesco Zincone, Esq, FBN 100096               Angel A. Cortiñas, Esq. FBN 797529
   ARMAS BERTRAN PIERI                              GUNSTER
   4960 S.W. 72nd Avenue                            600 Brickell Avenue, Suite 3500
   Miami, Florida 33155                             Miami, Florida 33131
   Telephone: (305) 461-5100                        Telephone: 305-376-6000
   fzincone@armaslaw.com                            acortinas@gunster.com

   Courtney L. Stidham, Esq.                        Steven M. Levy, Esq.
   (admitted pro hac vice)                          (admitted pro hac vice)
   LA Bar No 37322                                  DENTONS US LLP
   AL Bar No. 8057N76P                              233 South Wacker Drive, Suite 5900
   PENDLEY, BAUDIN & COFFIN, LLP                    Chicago, Illinois 60606
   1100 Poydras Street, Suite 2505                  Telephone: 312-876-8000
   New Orleans, Louisiana 70163                     Facsimile: 312-876-7934
   Telephone: (504) 355-0086                        steven.levy@dentons.com
   courtney.stidham@pbclawfirm.com
                                                    Counsel for Defendants
   Counsel for Plaintiffs




                                   CERTIFICATE OF SERVICE

          I certify that on this day I electronically filed this document with the Clerk of the Court

   using CM/ECF. I also certify that this document is being served today on all counsel of record

   either by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S. Mail.

                                                         /s/ Francesco A. Zincone
                                                           Francesco A. Zincone
